AFFIRM; Opinion issued April 19, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00726-CV

                       KENNETH HENNING, Appellant
                                  V.
             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                            Trial Court Cause No. CC-12-01881-D

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                   Opinion by Justice Francis
       In this forcible detainer case, Kenneth Henning appeals the trial court’s judgment in favor

of Federal National Mortgage Association. In a single issue, Henning claims the trial court

lacked jurisdiction because the determination of title was at issue. We affirm.

       Henning signed a promissory note secured by a deed of trust for the property located at

10409 Huffines Drive in Rowlett. In the event Henning defaulted on the note, the deed provided

the lender with remedies, including the power of sale by foreclosure. The deed also provided:

              If the Property is sold pursuant to this Section 22, Borrower or any person
       holding possession of the Property through Borrower shall immediately surrender
       possession of the Property to the purchaser at that sale. If possession is not
       surrendered, Borrower or such person shall be a tenant at sufferance and may be
       removed by writ of possession or other court proceeding.
       Henning defaulted on the note, and, on February 7, 2012, FNMA caused the sale of the

property at a nonjudicial foreclosure sale at which FNMA was the high bidder. On February 23,

2012, FNMA sent Henning a notice by both certified mail and first-class mail demanding

Henning vacate the property within three days. When Henning did not do so, FNMA filed a

forcible detainer proceeding in the justice court. After the justice court granted default judgment

awarding possession to FNMA, Henning appealed to the county court at law where Henning

filed his answer and a plea in abatement, or alternatively, motion to dismiss, alleging the county

court had no jurisdiction because Henning filed a separate suit challenging FNMA’s ownership

of the property. The county court at law disagreed, and rendered judgment in favor of FNMA.

This appeal followed.

       As he did below, Henning challenges the trial court’s jurisdiction over this case.

Specifically, Henning claims both the justice court and county court at law lacked jurisdiction

because this was a suit over title to land.

       In a forcible detainer proceeding, “the only issue shall be as to the right to actual

possession; and the merits of the title shall not be adjudicated.” TEX. R. CIV. P. 746; see Dass,

Inc. v. Smith, 206 S.W.3d 197, 200 (Tex. App.—Dallas 2006, no pet.). It is cumulative—not

exclusive—of other remedies that a party may have in the courts of this state. Bruce v. Fed.

Nat’l Mortg. Ass’n, 352 S.W.3d 891, 893 (Tex. App. —Dallas 2011, pet. denied). A party may

bring a separate lawsuit in the district court to determine a title dispute; however, a title dispute

does not deprive a justice court or county court at law of jurisdiction unless determining who has

the right to immediate possession necessarily requires resolution of the title dispute. Id. To

prevail in a forcible detainer action, a plaintiff is only required to show sufficient evidence of




                                                 2
ownership to demonstrate a superior right to immediate possession. Rice v. Pinney, 51 S.W.3d
705, 709 (Tex. App. —Dallas 2001, no pet.).

       Here, FNMA established (1) it bought the property by virtue of a substitute trustee deed

after the foreclosure sale, (2) Henning became a tenant at sufferance when the property was sold

at foreclosure sale under the terms of the deed of trust, (3) FNMA gave proper notice to Henning

requiring him to vacate the premises, and (4) Henning refused to vacate the premises. See TEX.

PROP. CODE ANN. § 24.002 (West 2000); Elwell v. Countrywide Home Loans, Inc., 267 S.W.3d
566, 568˗69 (Tex. App.—Dallas 2008, pet. dism’d w.o.j.). Despite Henning’s claims to the

contrary, it was not necessary for the trial court to determine whether the foreclosure was valid

before awarding possession to FNMA. Accordingly, we conclude the trial court had subject

matter jurisdiction in this case. We overrule Henning’s sole issue.

       We affirm the trial court’s judgment.



                                                            /Molly Francis/
                                                            MOLLY FRANCIS
                                                            JUSTICE


120726F.P05




                                                3
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

KENNETH HENNING, Appellant                          On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
No. 05-12-00726-CV         V.                       Trial Court Cause No. CC-12-01881-D.
                                                    Opinion delivered by Justice Francis,
FEDERAL NATIONAL MORTGAGE                           Justices Lang and Evans participating.
ASSOCIATION, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee FEDERAL NATIONAL MORTGAGE ASSOCIATION
recover its costs of this appeal from appellant KENNETH HENNING.


Judgment entered April 19, 2013.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                               4